UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2011 Date of reporting period: May 31, 2011 Item 1. Reports to Stockholders. WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund Semi-Annual Report For the period ended May 31, 2011 WBI Funds EXPENSE EXAMPLE – May 31, 2011 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in the No Load Shares and the Institutional Shares of each Fund at the beginning of the period and held for the entire period (12/29/10– 5/31/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 2.00% and 1.75% per the operating expenses limitation agreement for the No Load Shares and the Institutional Shares, respectively, of each Fund. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are 3 WBI Funds EXPENSE EXAMPLE – May 31, 2011 (Unaudited), Continued meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. WBI Absolute Return Balanced Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/29/10+ 5/31/11 12/29/10 – 5/31/11* Actual Hypothetical (5% return before expenses) + Commencement of operations. * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 153 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/29/10+ 5/31/11 12/29/10 – 5/31/11* Actual Hypothetical (5% return before expenses) + Commencement of operations. * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 153 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Growth Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/29/10+ 5/31/11 12/29/10 – 5/31/11* Actual Hypothetical (5% return before expenses) + Commencement of operations. * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 153 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 4 WBI Funds EXPENSE EXAMPLE – May 31, 2011 (Unaudited), Continued WBI Absolute Return Dividend Growth Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/29/10+ 5/31/11 12/29/10 – 5/31/11* Actual Hypothetical (5% return before expenses) + Commencement of operations. * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 153 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 5 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – May 31, 2011 (Unaudited) WBI Absolute Return Balanced Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS – May 31, 2011 (Unaudited) WBI Absolute Return Dividend Growth Fund Percentages represent market value as a percentage of total investments. 6 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2011 (Unaudited) Shares COMMON STOCKS - 29.70% Value Commercial and Service Industry Machinery Manufacturing - 1.11% KLA-Tencor Corp. $ Computer Systems Design and Related Services - 0.89% iGATE Corp. (a) Depository Credit Intermediation - 3.15% M&T Bank Corp. Electric Power Generation, Transmission and Distribution - 8.11% Exelon Corp. Pepco Holdings, Inc. PPL Corp. Motor Vehicle Parts Manufacturing - 2.28% Autoliv, Inc. Other Food Manufacturing - 1.71% McCormick & Co., Inc. Pharmaceutical and Medicine Manufacturing - 9.43% Merck & Co., Inc. Novartis AG - ADR Sanofi-Aventis - ADR Semiconductor and Other Electronic Component Manufacturing - 2.34% Molex, Inc. STMicroelectronics N.V. - ADR Water, Sewage and Other Systems - 0.68% American States Water Co. TOTAL COMMON STOCKS (Cost $837,896) The accompanying notes are an integral part of these financial statements. 7 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2011 (Unaudited), Continued Shares EXCHANGE-TRADED FUNDS - 7.97% Value iShares iBoxx $ High Yield Corporate Bond Fund $ iShares iBoxx $ Investment Grade Corporate Bond Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $232,013) Principal Amount CORPORATE BONDS - 27.13% Depository Credit Intermediation - 3.36% Citigroup, Inc. 5.875%, 2/22/2033 Electric Power Generation, Transmission and Distribution - 3.84% Exelon Corp. 5.625%, 6/15/2035 Fruit and Vegetable Preserving and Specialty Food Manufacturing - 2.00% Sara Lee Corp. 6.125%, 11/1/2032 Household and Institutional Furniture and Kitchen Cabinet Manufacturing - 1.91% Masco Corp. 6.50%, 8/15/2032 Insurance Carriers - 3.86% Travelers Companies, Inc. 3.90%, 11/1/2020 Management of Companies and Enterprises - 0.68% JPMorgan Chase & Co. 2.60%, 1/15/2016 Morgan Stanley 3.45%, 11/2/2015 The accompanying notes are an integral part of these financial statements. 8 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2011 (Unaudited), Continued Principal Amount Value Navigational, Measuring, Electromedical, and Control Instruments Manufacturing - 3.71% Raytheon Co. 3.125%, 10/15/2020 $ Non-Depository Credit Intermediation - 3.69% John Deere Capital Corp. 2.80%, 9/18/2017 General Electric Capital Corp. 5.00%, 5/15/2030 Securities and Commodity Contracts Intermediation and Brokerage - 0.34% Goldman Sachs Group, Inc. 3.625%, 2/7/2016 Wired Telecommunications Carriers - 3.74% Verizon Maryland, Inc. 5.125%, 6/15/2033 TOTAL CORPORATE BONDS (Cost $799,649) Shares SHORT-TERM INVESTMENTS - 49.97% Invesco STIT-Treasury - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $1,465,280) TOTAL INVESTMENTS IN SECURITIES (Cost $3,334,838) - 114.77% Liabilities in Excess of Other Assets - (14.77)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of May 31, 2011. ADR - American Depositary Receipt The accompanying notes are an integral part of these financial statements. 9 WBI Absolute ReturnDividend GrowthFund SCHEDULE OF INVESTMENTS at May 31, 2011 (Unaudited) Shares COMMON STOCKS - 68.27% Value Aerospace Product and Parts Manufacturing - 4.60% Boeing Co. $ Lockheed Martin Corp. Clothing Stores - 3.00% Gap, Inc. Commercial and Service Industry Machinery Manufacturing - 1.08% KLA-Tencor Corp. Communications Equipment Manufacturing - 1.50% L-3 Communications Holdings, Inc. Computer Systems Design and Related Services - 1.50% iGATE Corp. Converted Paper Product Manufacturing - 2.59% Greif, Inc. - Class A Data Processing, Hosting, and Related Services - 3.64% Automatic Data Processing, Inc. Electric Power Generation, Transmission and Distribution - 6.96% Empresa Nacional de Elctrcidad S.A. - ADR Pinnacle West Capital Corp. PPL Corp. Elementary and Secondary Schools - 1.29% Strayer Education, Inc. Health and Personal Care Stores - 5.41% CVS Caremark Corp. Walgreen Co. Industrial Machinery Manufacturing - 1.58% ASML Holding N.V. - ADR The accompanying notes are an integral part of these financial statements. 10 WBI Absolute ReturnDividend GrowthFund SCHEDULE OF INVESTMENTS at May 31, 2011 (Unaudited), Continued Shares Value Lessors of Real Estate - 2.59% Equity Lifestyle Properties, Inc. $ Limited-Service Eating Places - 1.38% Starbucks Corp. Newspaper, Periodical, Book, and Directory Publishers - 3.45% McGraw-Hill Companies, Inc. Other General Merchandise Stores - 0.84% Target Corp. Pharmaceutical and Medicine Manufacturing - 6.64% Sanofi-Aventis - ADR Teva Pharmaceutical Industries Ltd. - ADR Pulp, Paper, and Paperboard Mills - 1.11% P.H. Glatfelter Co. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 1.30% A. Schulman, Inc. Securities and Commodity Contracts Intermediation and Brokerage - 7.06% BlackRock, Inc. MarketAxess Holdings, Inc. Waddell & Reed Financial, Inc.- Class A Semiconductor and Other Electronic Component Manufacturing - 6.08% Analog Devices, Inc. Linear Technology Corp. Software Publishers - 0.94% Microsoft Corp. Special Food Services - 1.26% Cracker Barrel Old Country Store, Inc. The accompanying notes are an integral part of these financial statements. 11 WBI Absolute ReturnDividend GrowthFund SCHEDULE OF INVESTMENTS at May 31, 2011 (Unaudited), Continued Shares Value Wireless Telecommunications Carriers (except Satellite) - 2.47% Rogers Communications, Inc. - Class B (a) $ TOTAL COMMON STOCKS (Cost $9,420,823) PREFERRED STOCKS - 1.91% Wireless Telecommunications Carriers (except Satellite) - 1.91% Tim Participacoes S.A. - ADR TOTAL PREFERRED STOCKS (Cost $250,882) EXCHANGE-TRADED FUNDS - 4.76% iShares S&P Latin American 40 Index Fund Vanguard Consumer Staples ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $652,867) SHORT-TERM INVESTMENTS - 14.42% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $2,011,951) TOTAL INVESTMENTS IN SECURITIES (Cost $12,336,523) - 89.36% Other Assets in Excess of Liabilities - 10.64% NET ASSETS - 100.00% $ (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of May 31, 2011. ADR - American Depositary Receipt ETF - Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 12 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2011 (Unaudited) WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund ASSETS Investments in securities, at value (identified cost $3,334,838 and $12,336,523, respectively) $ $ Cash — Receivables Fund shares sold Investment securities sold — Dividends and interest Dividend tax reclaim Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased Due to Advisor (Note 4) Administration and fund accounting fees Audit fees Transfer agent fees and expenses Service fees Legal fees Chief Compliance Officer fee Shareholder reporting Custody fees 12b-1 fees Accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 13 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2011 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 14 WBI Funds STATEMENTS OF OPERATIONS at May 31, 2011 (Unaudited) WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld of $543 and $3,877, respectively) $ $ Interest 82 Total investment income Expenses Adminstration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Advisory fees (Note 4) Legal fees Trustee fees Custody fees (Note 4) Reports to shareholders Service fees - No Load Shares (Note 6) Service fees - Institutional Shares (Note 6) Other expenses Pricing fees Distribution fees - No Load Shares (Note 5) Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 15 WBI Funds STATEMENTS OF CHANGES IN NET ASSETS December 29, 2010* to May 31, 2011 (Unaudited) WBI Absolute WBI Absolute Return Balanced Return Dividend Fund Growth Fund INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — — End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: No Load Shares No Load Shares December 29, 2010* to December 29, 2010* to May 31, 2011 May 31, 2011 (Unaudited) (Unaudited) Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ — $ Institutional Shares Institutional Shares December 29, 2010* to December 29, 2010* to May 31, 2011 May 31, 2011 (Unaudited) (Unaudited) Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares redeemed — — ) ) Net increase $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 16 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares Institutional Shares December 29, 2010* December 29, 2010* to to May 31, 2011 May 31, 2011 (Unaudited) (Unaudited) Net asset value, beginning of period $ $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ $ Total return %‡ %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement %† %† After expense reimbursement %† %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement )%† )%† After expense reimbursement %† %† Portfolio turnover rate %‡ %‡ * Commencement of operations. ‡ Not annualized. † Annualized. The accompanying notes are an integral part of these financial statements. 17 WBI Absolute Return Dividend Growth Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares Institutional Shares December 29, 2010* December 29, 2010* to to May 31, 2011 May 31, 2011 (Unaudited) (Unaudited) Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain on investments Total from investment operations Redemption fees retained ^# — Net asset value, end of period $ $ Total return %‡ %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement %† %† After expense reimbursement %† %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement )%† )%† After expense reimbursement %† %† Portfolio turnover rate %‡ %‡ * Commencement of operations. # Amount is less than $0.01. ‡ Not annualized. † Annualized. The accompanying notes are an integral part of these financial statements. 18 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2011 (Unaudited) NOTE 1 – ORGANIZATION The WBI Absolute Return Balanced Fund and the WBI Absolute Return Dividend Growth Fund (the “Funds”) are each diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.Each Fund offers No Load Shares and Institutional Shares. The investment objective of the WBI Absolute Return Balanced Fund is to seek current income and long-term appreciation, while also seeking to protect principal during unfavorable market conditions. The investment objective of the WBI Absolute Return Dividend Growth Fund is to seek long-term capital appreciation and current income. The Funds commenced operations on December 29, 2010. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to shareholders. Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Funds’ 2011 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. 19 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2011 (Unaudited), Continued The Funds distribute substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees. Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of each Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Redemption Fees:The Funds charge a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the period ended May 31, 2011, the WBI Absolute Return Dividend Growth Fund – No Load Shares retained $1,012 in redemption fees. F. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. G. Derivatives: The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification.The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. 20 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2011 (Unaudited), Continued During the period ended May 31, 2011, the Funds did not hold any derivative instruments. H. Events Subsequent to the Fiscal Period End: In preparing the financial statements as of May 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 –
